Employer and its insurance carrier have appealed from a decision and award of the Workmen’s Compensation Board, based on a 45% loss of use of claimant’s right hand. While there is no dispute as to the appropriateness of an award for an injury involving a fracture of the middle finger and the amputation of the distal half of the ring finger of the right hand, appellants maintain that the record discloses no evidence to support the finding of injuries indicated by a circumferential scar of the index finger, a flexion defect in a joint of the small finger, or a flexion defect of the wrist. Claimant was employed as a baker in employer’s bakery. While operating a dough-mixing machine, he caught his hand or fingers in the machine, sustaining severe injuries thereto. He was hospitalized and surgery there performed as above indicated. In some of the medical testimony and reports there appeared only comments as to injuries to the middle and ring fingers. However, claimant’s notice of claim for compensation stated, “ Hand crushed in mixing machine.” In a second notice of claim he stated, “ Smashed two finger right hand.” He gave one examining doctor a history of an injury to the whole hand; to others, the history that his hand was caught. There was substantial evidence of the scarred index finger and of the flexion defects in the small finger joint and the wrist, in addition to the fractured and amputated fingers. One examining physician stated that claimant denied any previous injury to the right hand. Others stated that he gave them no history of injury to that hand prior to the accident. The evidence was sufficient to sustain the finding of the board that the injuries to the index finger, the little finger and the wrist were causally related to the accident. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.